Citation Nr: 1015674	
Decision Date: 04/29/10    Archive Date: 05/06/10

DOCKET NO.  06-30 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for residuals, 
hammertoe repair, exostectomy bilateral feet (also claimed as 
bilateral foot surgery), to include entitlement to a 
temporary 100 percent rating based on surgical or other 
treatment necessitating convalescence (bilateral hammertoe 
disability).

2.  Entitlement to service connection for left eye blindness.

3.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for a right knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The Veteran served on active duty from June 1973 to June 
1977.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an April 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  In that decision, service connection for 
residuals, hammertoe repair exostectomy, bilateral feet was 
denied.  (That denial also included a denial of entitlement 
to a temporary 100 percent rating based on surgical or other 
treatment necessitating convalescence).  The April 2006 
decision also confirmed previous denials of service 
connection for left eye nystagmus and a right knee condition, 
based on a finding that new and material evidence had not 
been received to reopen the previously denied claims.  

In this regard, an October 2004 RO rating decision denied 
entitlement to service connection for left eye nystagmus and 
a bilateral knee disability.  The Veteran did not file a 
timely notice of disagreement and that decision became final.

In May 2006, the RO received the Veteran's Notice of 
Disagreement (NOD) with the April 2006 rating decision.  The 
RO issued a statement of the case dated in September 2006.  
The Veteran filed a substantive appeal the same month.

In August 2009, the Veteran, accompanied by his 
representative, testified at a hearing before the undersigned 
Acting Veteran's Law Judge.  A transcript of these 
proceedings has been associated with the Veteran's claims 
file.  At the hearing, the record was held open 60 days to 
give the Veteran an opportunity to submit additional evidence 
relevant to his claims.  No additional evidence was 
submitted.  

As previously noted, service connection for nystagmus was 
denied in an October 2004 rating decision.  Currently, the 
Veteran claims service connection for left eye blindness, and 
has been noted to be blind in the left eye due to glaucoma.  
Because glaucoma is a separate diagnosis from nystagmus, the 
Veteran's claim of entitlement to service connection for left 
eye blindness represents a new claim, and not a claim to 
reopen a previously finally denied claim.  See Boggs v. 
Peake, 520 F.3d 1330 (Fed. Cir. 2008).  This issue has 
therefore been styled as set forth above.  

With respect to the claim of entitlement to service 
connection for a right knee disability, before reaching the 
merits of the Veteran's claim, the Board must first rule on 
the matter of reopening of the claim.  That is, the Board has 
a jurisdictional responsibility to consider whether it is 
proper for the claim to be reopened.  See Jackson v. 
Principi, 265 F.3d 1366 at 1369 (Fed. Cir. 2001); see also 
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  This issue 
has therefore been styled as set forth above.  

The issue of entitlement to service connection for a 
bilateral hammertoes disability, as well as the reopened 
claim of entitlement to service connection for a right knee 
disability, are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an October 2004 rating decision, the RO denied 
entitlement to service connection for a bilateral knee 
disability.  The Veteran did not file a timely notice of 
disagreement and the decision became final.

2.  Evidence received since the October 2004 rating decision 
relates to unestablished facts necessary to substantiate the 
claim of entitlement to service connection for a right knee 
disability.  

3.  The medical evidence indicates that a disability leading 
to left eye blindness, to include glaucoma, did not have its 
onset in active service or as a result of military service.


CONCLUSIONS OF LAW

1.  With respect to the right knee claim, the evidence 
received subsequent to the October 2004 rating decision is 
new and material; the claim of service connection for a right 
knee disability is reopened.  38 U.S.C.A. §§ 5103, 5103A, 
5107, 5108 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.156(a) 
(2009).

2.  A disability leading to left eye blindness, to include 
glaucoma, was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 ("VCAA") that became 
law in November 2000.  The VCAA provides, among other things, 
that VA will make reasonable efforts to notify a claimant of 
the relevant evidence necessary to substantiate a claim for 
benefits under laws administered by VA.  The VCAA also 
requires VA to assist a claimant in obtaining that evidence.  
38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

With respect to the Veteran's (1) request to reopen a 
previously denied claim of entitlement to service connection 
for a right knee disability, and (2) a claim of entitlement 
to service connection for left eye blindness, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  
In this regard, a letter dated in December 2005, satisfied 
the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  The Veteran was aware from this letter what 
evidence was necessary to support his claims; and that it was 
ultimately his responsibility to give VA any evidence 
pertaining to his claims.  In addition, the letter informed 
the Veteran that additional information or evidence was 
needed to support his claims; and asked the Veteran to send 
the information to VA.  Pelegrini v. Principi, 18 Vet. App. 
112 (2004) [Pelegrini II].

In terms of the Veteran's new and material claim, the 
December 2005 letter specifically notified the Veteran that 
his claim of entitlement to service connection for a right 
knee condition had previously been denied.  The letter stated 
that the right knee claim was previously denied because the 
Veteran's service treatment records did not show pain in the 
right knee in service and the records did not show that this 
condition was related to service in the military.  The 
Veteran was informed that he needed to submit new and 
material evidence in support of his claim.  The letter 
explained that new evidence was evidence submitted to the RO 
for the first time; and material evidence was existing 
evidence that pertained to the Veteran's previous denial of 
service connection.  The RO also informed the Veteran that 
new and material evidence must raise a reasonable possibility 
to substantiate the claim.  Kent v. Nicholson, 20 Vet App. 1 
(2006).  The December 2005 letter was sent prior to the 
readjudication of the Veteran's claim.  And even if the 
notice had been issued after the initial readjudication of 
the claim, the notice would not have been prejudicial to him 
since the Veteran was provided adequate notice, his claim was 
readjudicated, and the Veteran was provided a Supplemental 
Statement of the Case explaining the readjudication of his 
claim.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) 
[Mayfield III].

In addition to the foregoing, the Veteran's service treatment 
records, VA treatment records, and private medical records 
have been obtained, to the extent possible.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  In addition, a transcript of the 
Veteran's testimony before the Board has been associated with 
the Veteran's claims file.  There is no indication in the 
record that any additional evidence, relevant to the issues 
decided herein, is available and not part of the claims file.  

Here, the Board acknowledges that the Veteran has not been 
afforded a VA examination in connection with his right knee 
claim.  However, unless new and material evidence is 
submitted, the duty to assist an appellant does not include a 
VA examination. 38 C.F.R. § 3.159(c)(4)(iii).  In addition, 
the Board acknowledges that the Veteran has not been afforded 
a VA examination in connection with his claim of entitlement 
to service connection for left eye blindness.  No such 
examination is necessary in this case because there is no 
evidence of an in-service glaucoma and record does not 
reflect the presence of glaucoma until many years after 
discharge from service.  In disability compensation (service 
connection) claims, VA must provide a medical examination 
[for a nexus opinion, as applicable] when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  As 
the record contains no evidence of an in-service event or 
injury showing left eye blindness, to include glaucoma, and 
there is no evidence of continuity of symptoms since service, 
a VA examination is unnecessary.  

The preponderance of the evidence is against the Veteran's 
left eye claim.  As such, any questions as to the appropriate 
disability ratings or effective dates to be assigned to this 
claim is rendered moot; and no further notice is needed.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Since 
there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects 
the outcome of this case, any such failure is harmless and 
proceeds with a merits adjudication of the Veteran's claim.  
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In addition, since the following decision represents a 
complete grant of the appellant's appeal with respect to the 
reopening of the Veteran's right knee claim, no further 
discussion of the VCAA is required at this point with respect 
to such claim.

II.  New and Material Evidence

In October 2004, the RO denied service connection for a 
bilateral knee disability.  The October 2004 decision was 
based on a finding that the Veteran's service treatment 
records were negative for knee conditions.  The treatment 
records showed that the Veteran reported pain in the left 
knee, but not in the right knee.  Subsequent records also did 
not indicate that meniscal derangement was related to service 
in the military.  The Veteran did not file a timely notice of 
disagreement with respect to this decision and it became 
final.  38 U.S.C.A. § 7105.

In October 2005, the Veteran requested that his right knee 
claim be reopened.  In April 2006, the RO again denied 
service connection for this disability.  

As a general rule, a claim shall be reopened and reviewed if 
new and material evidence is presented or secured with 
respect to a claim that is final.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156.  

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  In order for the 
evidence to be sufficient to reopen a previously denied 
claim, the evidence must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 
(1999).  If it is determined that new and material evidence 
has been submitted, the claim must be reopened.  

In this case, the medical evidence submitted after October 
2004 consists of private and VA treatment records and the 
Veteran's testimony before the Board in August 2009.  These 
records indicate that the Veteran had right knee arthroscopy 
in January 2006.  The Veteran also testified before the Board 
that he would parachute in service and that he once landed 
badly on his left leg.  He testified that he then started to 
use his right leg more as a result and that this caused wear 
and tear on his right knee.  

Based on the foregoing, the evidence is new evidence of 
record and addresses an element of the Veteran's claim that 
was not present in October 2004.  This new evidence, when 
considered by itself or in conjunction with the evidence 
previously of record, relates to an unestablished fact 
necessary to substantiate the Veteran's claim and is not 
cumulative or redundant in nature.  The evidence is new and 
material and the claim is therefore reopened.  38 C.F.R. 
§ 3.156(a).  

III.  Service connection for left eye blindness.

Applicable law provides that service connection may be 
granted for a disability resulting from disease or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  Service 
connection may also be granted for certain chronic diseases, 
when the disease is manifested to a compensable degree within 
one year of separation from service.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  In addition, service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes that a disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical 
evidence, or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical, or in certain circumstances, lay evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Davidson v. Shinseki, 581 
F.3d 1313, 1316 (Fed.Cir.2009); Jandreau v. Nicholson, 492 
F.3d 1372, 1376-77 (Fed.Cir.2007); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 
(1995; see also 38 C.F.R. § 3.303(a).  

The existence of a current disorder is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v. 
Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the 
Court's interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disorder for 
VA compensation purposes cannot be considered arbitrary and 
therefore the decision based on that interpretation must be 
affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  That a 
condition or injury occurred in service alone is not enough; 
there must be disability resulting from that condition or 
injury.  See Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).  In the absence of proof of a present disability, 
there can be no valid claim or the grant of the benefit.  Id.  

Under § 3.303(b), an alternative method of establishing the 
second and/or third Caluza element is through a demonstration 
of continuity of symptomatology.  See Savage v. Gober, 10 
Vet. App. 488 (1997); see also Clyburn v. West, 12 Vet. App. 
296, 302 (1999).  Continuity of symptomatology may be 
established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of 
postservice continuity of the same symptomatology; and (3) 
medical or, in certain circumstances lay evidence of a nexus 
between the present disability and the postservice 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

Additionally, under section 3.310(a) of VA regulations, 
service connection may be established on a secondary basis 
for a disability which is proximately due to or the result of 
service-connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
proximately caused by or (b) proximately aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995).  

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent 
medical evidence for these purposes where there is no 
credible lay evidence of a continuity of symptomatology.  
Davidson; see also Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  Lay assertions may serve to support a claim for 
service connection by supporting the occurrence of lay-
observable events or the presence of disability or symptoms 
of disability subject to lay observation.  38 U.S.C.A. § 
1154(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 
3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as 
potentially competent to support presence of disability even 
where not corroborated by contemporaneous medical evidence).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), 
the Court of Appeals for Veterans Claims held that an 
appellant need only demonstrate that there is an "approximate 
balance of positive and negative evidence" in order to 
prevail.  The Court has also stated, "It is clear that to 
deny a claim on its merits, the evidence must preponderate 
against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert.

The Veteran can attest to factual matters of which he or she 
had first-hand knowledge, e.g., experiencing pain in service, 
reporting to sick call, being placed on limited duty, and 
undergoing physical therapy.  See Washington v. Nicholson, 19 
Vet. App. 362, 368 (2005).  However, a lay person is 
generally not capable of making medical conclusions, thus, 
statements regarding causation are generally not competent.  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  
Competent medical evidence means evidence provided by a 
person who is qualified through education, training or 
experience to offer medical diagnoses, statements or 
opinions.  See Duenas v. Principi, 18 Vet. App. 512, 520 
(2004).  A layperson is generally not capable of opining on 
matters requiring medical knowledge.  Routen v. Brown, 10 
Vet. App. 183, 186 (1997);  see also Bostain v. West, 11 Vet. 
App. 124, 127 (1998).  Thus, while the Veteran is competent 
to report what comes through the senses, he does not have 
medical expertise.  See Layno v. Brown, 6 Vet. App. 465 
(1994).

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that lay evidence is one type of 
evidence that must be considered and competent lay evidence 
can be sufficient in and of itself.  The Board, however, 
retains the discretion to make credibility determinations and 
otherwise weigh the evidence submitted, including lay 
evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 
(Fed. Cir. 2006).  This would include weighing the absence of 
contemporary medical evidence against lay statements.

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court 
indicated that varicose veins was a condition involving 
"veins that are unnaturally distended or abnormally swollen 
and tortuous."  Such symptomatology, the Court concluded, was 
observable and identifiable by lay people.  Because varicose 
veins "may be diagnosed by their unique and readily 
identifiable features, the presence of varicose veins was not 
a determination 'medical in nature' and was capable of lay 
observation."  Thus, the Veteran's lay testimony regarding 
varicose vein symptomatology in service represented competent 
evidence.

In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), 
the Federal Circuit determined that lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition (noting that sometimes the layperson will 
be competent to identify the condition where the condition is 
simple, for example a broken leg, and sometimes not, for 
example, a form of cancer), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  The relevance of lay evidence is not 
limited to the third situation, but extends to the first two 
as well. Whether lay evidence is competent and sufficient in 
a particular case is a fact issue.

However, although the Veteran is competent in certain 
situations to provide a diagnosis of a simple condition such 
as a broken leg or varicose veins, the Veteran is not 
competent to provide evidence as to more complex medical 
questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 
(2007).

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted")). See Barr, supra.

In this case, the Veteran contends that he has left eye 
blindness that is a result of his military service.  

The Veteran's service treatment records indicate that the 
Veteran was diagnosed with congenital nystagmus and left 
constant esotropia in a May 1977 treatment note.  The 
Veteran's separation examination also noted the Veteran's 
vision diagnoses.  

Post service medical records, including a VA outpatient 
treatment report from August 2005 notes that the Veteran was 
blind in the left eye due to glaucoma.  

A January 2006 treatment note indicated a history of 
nystagmus, and glaucoma for the past five years.  The Veteran 
was noted to have had no eye surgery and complaints of 
gradual loss of vision OS for the past 2-3 months.  A January 
2007 treatment note indicated that the Veteran's vision had 
dropped off in his left eye.  He was assessed with advance 
stage OAG.  

Based on the foregoing, entitlement to service connection is 
not warranted for left eye blindness.  Here, the Veteran's 
post-service treatment records indicate that the Veteran's 
left eye blindness is a result of glaucoma.  There is no 
indication that the Veteran was diagnosed with or treated for 
glaucoma in service or for many years thereafter.  

The Veteran can attest to factual matters of which he has 
first-hand knowledge, e.g., experiencing pain in service, 
reporting to sick call, being placed on limited duty, and 
undergoing physical therapy.  See Washington v. Nicholson, 19 
Vet. App. 362, 368 (2005).  However, as a lay person, the 
Veteran is not capable of making medical conclusions, thus, 
statements regarding causation are not competent.  Espiritu 
v. Derwinski, 2 Vet. App. 492, 495 (1992).  While the Veteran 
is competent to report what comes through the senses, he does 
not have medical expertise.  See Layno v. Brown, 6 Vet. App. 
465 (1994) (distinguishing between competency ("a legal 
concept determining whether testimony may be heard and 
considered") and credibility ("a factual determination going 
to the probative value of the evidence to be made after the 
evidence has been admitted")).  

"[T]he probative value of medical opinion evidence is based 
on the medical expert's personal examination of the patient, 
the physician's knowledge and skill in analyzing the data, 
and the medical conclusion the physician reaches."  Guerrieri 
v. Brown, 4 Vet. App. 467, 470 (1993).  The credibility and 
weight to be attached to these opinions is within the 
province of the Board.  Id.  

In this case, while the Veteran was noted to have nystagmus 
and left constant esotropia in service, there is no 
indication that glaucoma was present in service or for many 
years thereafter.  In addition, there is no medical evidence 
indicating that a disease of service origin caused his 
glaucoma or his left eye blindness.  Certainly the evidence 
shows the presence of an eye abnormality in service; however, 
the matter of entitlement to service connection for nystagmus 
has already been adjudicated and that claim was denied in the 
October 2004 rating decision.  Here, the Veteran asserts that 
his current disability of blindness is related to service.  
As the medical evidence clearly shows, the Veteran's 
blindness is due to his glaucoma, and there is no indication 
of a relationship between the glaucoma and the in-service eye 
abnormality.  Although the Veteran is competent to report 
that he had "trouble with his eyes" in service, or that he 
noticed something was wrong with his eyes in service, he is 
not competent to provide an adequate nexus opinion linking 
his current glaucoma-causing blindness to the in-service 
abnormality.  That type of opinion clearly requires medical 
expertise and is not capable of simple lay observation.  .

Moreover, the Veteran's contentions of continuity of 
symptomatology are outweighed by more objective evidence such 
as the service records which show no evidence of glaucoma in 
service.  These records also indicate that glaucoma did not 
appear until approximately 2000.  The lack of continuity of 
symptomatology is further demonstrated by the lack of post 
service treatment records until many years after service.  In 
view of the lengthy period without a diagnosis or treatment, 
there is no evidence of continuity of symptomatology and this 
weighs against the claim.  See Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000).

In sum, the Veteran's in-service vision problems are 
unrelated to his current eye blindness, which, based on the 
medical evidence of record, was caused by glaucoma.  The 
matter of service connection for nystagmus has already been 
addressed in a prior final decision.

The preponderance of the evidence is against finding that 
left eye blindness is etiologically related to active 
service.  In making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b) regarding 
benefit of the doubt, but there is not such a state of 
equipoise of positive and negative evidence to otherwise 
grant the Veteran's claim.








ORDER

The claim of entitlement to service connection for a right 
knee disability is reopened, and to this extent only, the 
appeal is granted.

Service connection for a left eye disability leading to 
blindness, to include glaucoma, is denied.


REMAND

After a careful review of the Veteran's claims file, the 
issue of entitlement to service connection for a bilateral 
hammertoes disability, as well as the reopened claim of 
entitlement to service connection for a right knee 
disability, must be remanded for additional development.  
Although additional delay is regrettable, a remand is 
necessary to ensure that due process is followed and that 
there is a complete record upon which to decide the Veteran's 
claims so that he is afforded every possible consideration.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

With respect to the Veteran's right knee disability, the 
Veteran's medical treatment records indicate that the Veteran 
had right knee arthroscopy in January 2006.  In addition, the 
Veteran testified before the Board that he would parachute in 
service and that he once landed badly on his left leg.  He 
testified that he then started to use his right leg more as a 
result and that this caused wear and tear on his right knee.  
The Veteran testified that he believes that his right knee 
disability started in service and has continued to this day.  
The Veteran has not been afforded a VA examination in 
connection with this claim.  

With respect to the Veteran's bilateral hammertoes 
disability, the Veteran testified before the Board that had 
had problems with his feet in service.  The Veteran reported 
that he was given the wrong size boots and that this 
aggravated his condition.  The Veteran's service treatment 
records indicated that the Veteran was noted to have mild 
hammer toes upon service entry.  The Veteran stated that this 
condition worsened in service.  The Veteran also reported 
that he was treated for his feet immediately after discharge.  
Had had surgery for his condition in 2005.  The Veteran has 
not been afforded a VA examination in connection with this 
claim.  

Based on the foregoing, the Veteran should be afforded a VA 
examination in connection with his claims. 

Prior to affording the Veteran an updated VA examination, the 
Veteran should be afforded an opportunity to submit any 
recent medical records or opinions pertinent to the claim 
that have not already been associated with her claims file.  
In this regard, the Veteran, in testimony before the Board, 
indicated that he had surgery scheduled for August 25, 2009, 
two weeks after his hearing before the Board.  In addition, 
the RO should obtain the Veteran's treatment records from the 
El Paso VA Medical Center dated since June 2007.  In this 
regard, the records generated by VA facilities that may have 
an impact on the adjudication of a claim are considered to be 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  

Finally, on remand, the Veteran should be provided with an 
updated duty-to-assist letter that complies with the 
provisions of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), that informs the Veteran, among other things, that 
a disability rating and an effective date for the award of 
benefits will be assigned if the claim is allowed, and also 
includes an explanation as to the type of evidence that is 
needed to establish both a disability rating and an 
effective date.  

Accordingly, this matter is REMANDED to the RO for the 
following action:

1.  Provide the Veteran with an updated 
duty-to-assist letter that comports with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), that informs the Veteran, among 
other things, that a disability rating 
and an effective date for the award of 
benefits will be assigned if the claim is 
allowed, and also includes an explanation 
as to the type of evidence that is needed 
to establish both a disability rating and 
an effective date.  Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  

2.  Contact the Veteran and request that 
he identify all VA and non-VA health care 
providers, other than those already 
associated with the claims folder, that 
have treated him for his hammertoes and 
right knee disabilities since service.  
This should include treatment records from 
the El Paso VA Medical Center dated since 
June 2007, and should include records 
related to any surgery or other medical 
appointments scheduled for August 25, 
2009.  The aid of the Veteran in securing 
these records, to include providing 
necessary authorizations, should be 
enlisted, as needed.  If any requested 
records are not available, or if the 
search for any such records otherwise 
yields negative results, that fact should 
clearly be documented in the claims file, 
and the Veteran should be informed in 
writing.  

3.  Schedule the Veteran for an 
appropriate VA examination for the 
purpose of determining whether the 
Veteran's current bilateral hammertoes 
disability and right knee disability 
had their onset in service or within 
one year of service, or are otherwise 
related to the Veteran's military 
service.    

The claims file, including a copy of 
this remand, must be made available to 
and reviewed by the examiner in 
conjunction with the examination.  All 
pertinent symptomatology and findings 
must be reported in detail.  Any 
indicated diagnostic tests and studies 
must be accomplished. Based on his/her 
review of the case, the examiner is 
specifically requested to offer an 
opinion as to: 

(a)  Does the Veteran have a bilateral 
hammertoes disability and/or a right 
knee disability?  If so, state the 
diagnosis or diagnoses.

(b).  If the examiner finds that the 
Veteran has a bilateral hammertoes 
disability and/or a right knee 
disability, did such disorder have its 
onset during active duty or within one 
year of active service, or was such 
disability caused by any incident that 
occurred during active duty?  

(c).  Did a bilateral hammertoes 
disability exist prior to active duty?  
If so, state (if possible) the 
approximate date of onset of such 
disorder.  In this regard, the 
examiner is asked to comment on the 
Veteran's service treatment records, 
specifically his induction and 
separation examinations.  

(d).  If a bilateral hammertoes 
disability clearly and unmistakably 
preexisted active duty, did such 
disorder permanently increase in 
disability during active duty?  In 
answering this question, the examiner 
is asked to specify whether the 
Veteran sustained temporary or 
intermittent symptoms resulting from 
service; or whether there was a 
permanent worsening of the underlying 
pathology due to service, resulting in 
any current disability.  

(e).  If a bilateral hammertoes 
disability increased in disability 
during service, was that increase due 
to the natural progression of the 
disease?  

The examiner should set forth the 
complete rationale for all opinions 
expressed and conclusions reached in a 
typewritten report.  

4.  After completing all indicated 
development, the RO should review the 
claims in light of all the evidence of 
record.  If any determination remains 
adverse, the Veteran must be furnished 
with a Supplemental Statement of the Case 
and be given an opportunity to submit 
written or other argument in response 
thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the Veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2009) 
failure to cooperate by attending a requested VA examination 
may result in an adverse determination.  See Connolly v. 
Derwinski, 1 Vet. App. 566, 569 (1991).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
L. B. CRYAN
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


